SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

816
KA 14-01733
PRESENT: PERADOTTO, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RANDOLPH HARRIS, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (MATTHEW
B. POWERS OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Deborah
A. Haendiges, J.), entered July 2, 2014. The judgment convicted
defendant, upon his plea of guilty, of falsely reporting an incident
in the third degree.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same memorandum as in People v Harris ([appeal No. 4] ___ AD3d
___ [Feb. 3, 2017]).




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court